Title: XV. Farell & Jones to Richard Randolph, 23 September 1773
From: Farrell & Jones
To: Randolph, Richard



Sir
Bristol Septr. 23rd 1773.

We wrote you the 30th. July and are now to advise you of the  safe arrival of the Virginian Capt. Emmes with 26 hhds. of your Tobacco, but no Letter, and what surprises us still more, is that the Owners of the Prince of Wales have received no Remittance nor even a Line from you, they have therefore demanded and we have this Day paid them Two thousand Nine hundred Pounds the ballance of the first moiety of the net proceeds of that Ships Cargoe. We cannot help thinking this uncommonly severe and cruel treatment. To be oblig’d to advance so large a Sum at a time when Money is so very scarce is not only extreamly inconvenient but puts it out of our power to pay that honor to many of our Friends drafts on us which we otherwise should. We have therefore been oblig’d to suffer your Bill to Mr. Corbin to be return’d protested with many others. You are sensible Sir that we had no Selfish View in procuring that Consignment. It is therefore the more cruel on us to be subject to be called on for such large Sums, for the Owners have signified that they shall expect to be paid the other Moiety which will be £3874. at the end of twelve Months from the Date of the Account sales together with Interest when not punctually remitted. We therefore hope you will exert yourself to remit the whole in due time and prevent us from suffering for our Friendship to you. There is also the Ballance of the Bills drawn to the Captain &ca. which we dare say will be near £600. after the Tobacco is all sold (the Sales of which you shall receive by Capt. Aselby next Month). We hope you will take care to remit us to answer those Bills. Mr. Evans gives us reason to expect a full Remittance by the Sprightly Nancy and we flatter ourselves we shall not be disappointed. We have made £270 Insurance on 30 hhds. Tobacco for you on that Ship and shall write you again fully by Capt. Aselby and in the mean time Remain Sr. Your mo huml Servts,

Farell & Jones

